department of the treasury internal_revenue_service washington d c enter counset date number info release date conex-131780-09 uil the honorable mike coffman u s house of representatives washington dc dear mr coffman this letter responds to your inquiry dated date certain definitions in revrul_2009_9 internal_revenue_bulletin and revproc_2009_20 i r b the definition of a qualified investor to include indirect investors and recognize the economic loss to holders of iras and other tax deferred accounts you also asked that we expand you asked for clarification of rul explains the income_tax law that applies to investors who lost money rev rev in a fraudulent investment arrangement and are entitled to a theft_loss deduction proc provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme these direct investors include individuals partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors in revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code however this restriction does not prevent indirect investors from benefitting from the safe_harbor treatment or from deducting their share of a theft_loss sustained by a passthrough_entity partnerships or entities that may elect to be taxed as partnerships such as limited_liability companies that qualify as direct investors may use the safe_harbor treatment and pass the loss through to the indirect investor partner most hedge funds are organized as partnerships partnership must determine and report its taxable_income or loss partnership is not taxed on its income under subchapter_k of the code a however the instead the partnership's income or loss is conex-131780-09 passed through to its partners who report their share of the income or loss on their own returns like other losses theft losses a partnership incurred are determined at the partnership level and partners deduct their ratable share of such losses as reflected on schedule_k-1 in this way each indirect investor can benefit from the safe_harbor in revproc_2009_20 and claim the theft-loss deduction to which the investor is entitled you also wrote about investors whose stolen investments were in individual_retirement_accounts iras or similar tax-deferred investment vehicles you asked that we allow these investors to deduct the loss less the amount of federal_income_tax on the pre-tax investment distributions for all years until investors fully use the ponzi scheme losses you also proposed the elimination of ira and other required minimum if taxpayers have basis the code limits a loss or other deduction to the taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed for an ira the aggregate amount in all of the taxpayer's iras must have been distributed f taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions they cannot take a deduction for the economic loss in the plan or ira retirement_plan or ira to take a loss deduction for amounts that were deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars taxpayers in a more favorable tax position than other taxpayers who contributed toa retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction two deductions also would put those allowing taxpayers with no basis in a the code requires the payment of minimum distributions from retirement plans after age exceptions to this requirement would require a legislative change example congress amended the code to provide that the required_minimum_distribution rules do not apply to certain retirement plans for for hope this information is helpful have any questions please contact me or am sending a similar letter to your colleagues if you at sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington d c office of ene counsel date conex-131780-09 uil the honorable doug lamborn u s house of representatives washington dc dear mr lamborn this letter responds to your inquiry dated date certain definitions in revrul_2009_9 internal_revenue_bulletin and revproc_2009_20 i r b the definition of a qualified investor’ to include indirect investors and recognize the economic loss to holders of iras and other tax deferred accounts you also asked that we expand you asked for clarification of revrul_2009_9 explains the income_tax law that applies to investors who lost money in a fraudulent investment arrangement and are entitled to a theft_loss deduction revproc_2009_20 provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors in revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code these direct investors include individuals partnerships or entities that may elect to be taxed as partnerships however this restriction does not prevent indirect investors from benefitting from the safe_harbor treatment or from deducting their share of a theft_loss sustained by a passthrough_entity such as limited_liability companies that qualify as direct investors may use the safe_harbor treatment and pass the loss through to the indirect investor partner most hedge funds are organized as partnerships partnership must determine and report its taxable_income or loss partnership is not taxed on its income passed through to its partners who report their share of the income or loss on their own returns partnership level and partners deduct their ratable share of such losses as reflected on like other losses theft losses a partnership incurred are determined at the under subchapter_k of the code a however the instead the partnership's income or loss is conex-131780-09 schedule_k-1 rev in this way each indirect investor can benefit from the safe_harbor in proc and claim the theft-loss deduction to which the investor is entitled you also wrote about investors whose stolen investments were in individual_retirement_accounts iras or similar tax-deferred investment vehicles you asked that we allow these investors to deduct the loss less the amount of federal_income_tax on the pre-tax investment distributions for all years until investors fully use the ponzi scheme losses you also proposed the elimination of ira and other required minimum if taxpayers have basis the code limits a loss or other deduction to the taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed for an ira the aggregate amount in all of the taxpayer's iras must have been distributed if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions they cannot take a deduction for the economic loss in the plan or ira allowing taxpayers with no basis in a retirement_plan or ira to take a loss deduction for amounts that were deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction two deductions also would put those the code requires the payment of minimum distributions from retirement plans after age example congress amended the code to provide that the required_minimum_distribution rules do not apply to certain retirement plans for exceptions to this requirement would require a legislative change for hope this information is helpful have any questions please contact me or am sending a similar letter to your colleagues if you at sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting nem s cuter counsel department of the treasury internal_revenue_service washington d c date conex-131780-09 uil the honorable ed perlmutter u s house of representatives washington dc dear mr perlmutter this letter responds to your inquiry dated date you asked for clarification of certain definitions in revrul_2009_9 internal_revenue_bulletin and revproc_2009_20 r b the definition of a qualified investor’ to include indirect investors and recognize the economic loss to holders of iras and other tax deferred accounts you also asked that we expand revrul_2009_9 explains the income_tax law that applies to investors who lost money in a fraudulent investment arrangement and are entitled to a theft_loss deduction revproc_2009_20 provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors in revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code these direct investors include individuals however this restriction does not prevent indirect investors from benefitting from the safe_harbor treatment or from deducting their share of a theft_loss sustained by a passthrough_entity partnerships or entities that may elect to be taxed as partnerships such as limited_liability companies that qualify as direct investors may use the safe_harbor treatment and pass the loss through to the indirect investor partner most hedge funds are organized as partnerships under subchapter_k of the code a partnership must determine and report its taxable_income or loss however the partnership is not taxed on its income instead the partnership's income or loss is passed through to its partners who report their share of the income or loss on their own returns partnership level and partners deduct their ratable share of such losses as reflected on like other losses theft losses a partnership incurred are determined at the conex-131780-09 in this way each indirect investor can benefit from the safe_harbor in schedule_k-1 revproc_2009_20 and claim the theft-loss deduction to which the investor is entitled you also wrote about investors whose stolen investments were in individual_retirement_accounts iras or similar tax-deferred investment vehicles you asked that we allow these investors to deduct the loss less the amount of federal_income_tax on the pre-tax investment distributions for all years until investors fully use the ponzi scheme losses you also proposed the elimination of ira and other required minimum if taxpayers have basis the code limits a loss or other deduction to the taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed for an ira the aggregate amount in all of the taxpayer's iras must have been distributed if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions they cannot take a deduction for the economic loss in the plan or ira retirement_plan or ira to take a loss deduction for amounts that were deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction allowing taxpayers with no basis in a the code requires the payment of minimum distributions from retirement plans after age exceptions to this requirement would require a legislative change example congress amended the code to provide that the required_minimum_distribution rules do not apply to certain retirement plans for for i hope this information is helpful have any questions please contact me or am sending a similar letter to your colleagues if you at sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington d c office of onier counsel date conex-131780-09 uil the honorable jared polis u s house of representatives washington dc dear mr polis this letter responds to your inquiry dated date certain definitions in revrul_2009_9 internal_revenue_bulletin and revproc_2009_20 r b you also asked that we expand the definition of a qualified investor to include indirect investors and recognize the economic loss to holders of iras and other tax deferred accounts you asked for clarification of revrul_2009_9 explains the income_tax law that applies to investors who lost money in a fraudulent investment arrangement and are entitled to a theft_loss deduction revproc_2009_20 provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme these direct investors include individuals partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors in revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code partnerships or entities that may elect to be taxed as partnerships however this restriction does not prevent indirect investors from benefitting from the safe_harbor treatment or from deducting their share of a theft_loss sustained by a passthrough_entity such as limited_liability companies that qualify as direct investors may use the safe_harbor treatment and pass the loss through to the indirect investor partner most hedge funds are organized as partnerships partnership must determine and report its taxable_income or loss partnership is not taxed on its income passed through to its partners who report their share of the income or loss on their own returns partnership level and partners deduct their ratable share of such losses as reflected on like other losses theft losses a partnership incurred are determined at the under subchapter_k of the code a however the instead the partnership's income or loss is conex-131780-09 schedule_k-1 revproc_2009_20 and claim the theft-loss deduction to which the investor is entitled in this way each indirect investor can benefit from the safe_harbor in you also wrote about investors whose stolen investments were in individual_retirement_accounts iras or similar tax-deferred investment vehicles you asked that we allow these investors to deduct the loss less the amount of federal_income_tax on the pre-tax investment distributions for all years until investors fully use the ponzi scheme losses you also proposed the elimination of ira and other required minimum if taxpayers have basis the code limits a loss or other deduction to the taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed for an ira the aggregate amount in all of the taxpayer's iras must have been distributed if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions they cannot take a deduction for the economic loss in the plan or ira retirement_plan or ira to take a loss deduction for amounts that were deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction allowing taxpayers with no basis in a the code requires the payment of minimum distributions from retirement plans after exceptions to this requirement would require a legislative change age example congress amended the code to provide that the required_minimum_distribution rules do not apply to certain retirement plans for for hope this information is helpful have any questions please contact me or am sending a similar letter to your colleagues if you at sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting
